 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        KAREN L. REED and MICHAEL F.                          CASE NO. 19-cv-5182-RJB
11      REED,
                                                              ORDER ON THE PARTIES’
12                                 Plaintiffs,                STIPULATED MOTION TO
                v.                                            CONTINUE PRETRIAL
13                                                            DEADLINES
        CITY OF VANCOUVER,
14      WASHINGTON, a municipal corporation,
        et al.,
15
                                   Defendants.
16

17          THIS MATTER comes before the Court on the Parties’ Stipulated Motion to Continue
18   Pretrial Deadlines (“Motion”). Dkt. 29. The Court is familiar with the Motion and the remainder
19   of the record herein. For the reasons set forth below, the Parties’ Motion should be granted.
20          The Parties’ Motion stipulates to and jointly requests an extension of the pretrial
21   deadlines set forth in the Minute Order Setting Trial and Pretrial Dates (Dkt. 17). The Motion
22   provides that “[t]he parties request that any pending pretrial deadlines be continued until the
23   current Covid-19 state of emergency passes, at which point the parties will jointly propose a
24


     ORDER ON THE PARTIES’ STIPULATED MOTION TO CONTINUE PRETRIAL DEADLINES - 1
 1   revised schedule of pretrial deadlines and a new trial date for consideration by the Court.” Dkt.

 2   29, at 2. The Parties explain that “[g]ood cause exists for this extension because the parties had

 3   to cancel scheduled depositions … for reasons related to the Covid-19 state of emergency. The

 4   delay in taking these depositions will impact upcoming deadlines in the case schedule, such as

 5   the April 7 deadline for filing dispositive motions.” Dkt. 29, at 1–2.

 6          A district court has broad discretion to stay proceedings as an incident to its power to

 7   control its own docket. Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005); Clinton v.

 8   Jones, 520 U.S. 681, 706-07 (1997) (citing Landis v. North American Co., 299 U.S. 248, 254

 9   (1936)).

10          Here, the Parties have shown good cause for a modification of the case schedule.

11   THEREFORE, the Parties’ Motion is GRANTED as follows: the Court shall issue an

12   approximate 90-day extension to the deadlines set forth in the Minute Order Setting Trial and

13   Pretrial Dates (Dkt. 17). The extended deadlines will be detailed in a forthcoming scheduling

14   order to be generated by the clerk.

15          IT IS SO ORDERED.

16          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

17   to any party appearing pro se at said party’s last known address.

18          Dated this 18th day of March, 2020.

19

20
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
21

22

23

24


     ORDER ON THE PARTIES’ STIPULATED MOTION TO CONTINUE PRETRIAL DEADLINES - 2
